EXHIBIT 21 ADOBE SYSTEMS INCORPORATED SUBSIDIARIES OF THE REGISTRANT Subsidiary Legal Name Jurisdiction of Incorporation/Formation The Americas: Adobe International LLC Delaware Adobe Macromedia Software LLC Delaware Adobe Systems Brasil Limitada Brazil Adobe Systems Federal LLC Delaware Antepo, Inc. Delaware Adobe Systems Canada Inc. Canada Virtual Ubiquity, Inc. Massachusetts Europe: Adobe Systems Benelux BV The Netherlands Adobe Systems Danmark ApS Denmark Adobe Systems Direct Limited. United Kingdom Adobe Systems Engineering GmbH Federal Republic of Germany Adobe Systems Europe Limited. United Kingdom Adobe Systems France SAS France Adobe Systems GmbH Federal Republic of Germany Adobe Systems (Schweiz) GmbH Switzerland Adobe Systems Iberica SL Spain Adobe Systems Italia SRL Italy Adobe Systems Nordic AB Sweden Adobe Systems Norge AS Norway Adobe Systems Romania SRL Romania Adobe Systems s.r.o. Czech Republic Adobe Software Trading Company Limited Ireland Adobe Systems Software Ireland Limited Ireland Adobe Systems Istanbul Yazilim Ticaret Limited Sirketi Turkey Frame Technology International Limited Ireland Macromedia Europe Limited United Kingdom Macromedia Ireland Limited Ireland Mobile Innovation Limited. United Kingdom Okyz SAS France YaWah ApS Denmark Africa: Adobe Systems South Africa (Proprietary) Limited South Africa Asia: Adobe Systems Co. Ltd. Japan Adobe Systems Hong Kong Limited Hong Kong Adobe Systems India Private Limited. India Adobe Systems Korea Ltd. Korea Adobe Systems Pte. Ltd. Singapore Adobe Systems Pty. Ltd. Australia Adobe Systems Software (Beijing) Co. Ltd. China Adobe Systems New Zealand Limited. New Zealand Macromedia South Asia Pte. Ltd. Singapore All subsidiaries of the registrant are wholly owned, directly or indirectly by Adobe and do business under their legal names.
